DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The indefiniteness rejections have been overcome.  
Applicant's arguments filed 02/25/2021 have been fully considered but they are not persuasive.  Therefore, the rejections are modified to meet the newly recited details and this Action is made final.
In particular, Applicant argues that because the axis x shown in Figures 2 and 5 is sloped downward and to a laterally outboard side, it does not form an acute angle with the longitudinal centerline of the vehicle.  However, the more important issue is whether the hinges at 12a and 12b form such an acute angle.  On this point, it is pointed out that because of the difference in height of the legs at 6a and 6b, the hinges at 12a and 12b, must be skewed at at least a state in which the seat is rotated up and to the front from the regular use position.  Hence, these hinges form an acute angle to the longitudinal centerline of the vehicle in at least this rotated up and to the front position.  
Applicant argues against the obviousness rejection based on Mizushima in view of Morgan by saying that “[n]o reason exists for one skilled in the art to modify Mizushima by elimination its primary structural configuration that includes aligning the pivot axis of the seat along line X that extends at an angle relative to the floor with only one portion of .  

Claim Objections
Claim 18 is objected to because of the following informalities: 
Claim 18, line 3, “baseplate” should be replaced by  --base plate--  .  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-11 and 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizushima (US 4372607).
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met.
7.     A vehicle seat hinge assembly for pivotally mounting a seat in a vehicle, said
vehicle seat hinge assembly comprising:
a base plate (5, Figure 2) configured to mount to the vehicle (Figure 1);
a seat support assembly configured to mount to the seat (seat support assembly comprising elements that support the seat 3 and mount to an underside of the seat 3);

said base plate (latch assembly comprising hook 15 shown in Figure 5, coupling the seat support to the base plate via elements 11 and 13);
an off-center hinge positioned at one corner of said base plate that pivotally couples at least part of said seat support assembly to said base plate (off-center hinge defined in part by hinge pin 12a on hinge axis x); and
said off-center hinge having a hinge axis that is arranged at an oblique angle relative to a longitudinal centerline of the vehicle (as shown in Figures 5 and 6).

8.    The vehicle seat hinge assembly as set forth in claim 7, wherein said seat support assembly includes a first hinge plate (17) that is mounted to said base plate, a second hinge plate (comprising at least a hinged portion of leg 6a) that is mounted to said seat base, and a latch plate that is laterally spaced from said second hinge plate and that is configured to mount to the seat (latch plate comprising at least a portion of element 9b shown in Figure 5 supporting the rod 14 and the hook 15).

9.    The vehicle seat hinge assembly as set forth in claim 8, further comprising: a latch pin fixedly mounted to said base plate (latch pin 13 fixed to the base plate via element 11).

10.    The vehicle seat hinge assembly as set forth in claim 9, wherein said latch plate supports said latch assembly such that said latch assembly can move with said latch 

11.    The vehicle seat hinge assembly as set forth in claim 10, wherein said base plate includes a front inboard corner, a rear inboard corner, a front outboard corner, and a rear outboard corner and wherein said base plate is configured to be installed in the vehicle such that said front and rear inboard corners of said base plate are positioned closer to said longitudinal centerline of the vehicle than said front and rear outboard corners (the front and rear inboard and outboard corners of the base plate can be identified as the portions of the base plate 5 that directly underlie the legs 6a, 6b, 7a, 7b and the inboard corners are closer to a vehicle centerline than the outboard corners, as shown in Figures 1-2 and 6).

14.    A seat assembly for a vehicle, said seat assembly comprising: 
a seat (3);
a vehicle seat hinge assembly configured to secure said seat to the vehicle (comprising hinge elements at and around hinge pin 12a); 
said vehicle seat hinge assembly including a base plate (5 shown in Figures 2 and 5) that is configured to mount to the vehicle (albeit by being integrally formed with the vehicle or mounted to a rest of the vehicle when constructed), a seat support assembly 
said base plate having a base plate centerline that is spaced from and parallel to a vehicle centerline (the centerline of the base plate can be interpreted as a fore and aft extending line centered in the portion of base plate 5 shown in Figure 2, whereas the centerline of the vehicle is to the left of the circle labeled “III” in Figure 2);
said seat support assembly including a first hinge plate (17) mounted to said base plate, a second hinge plate mounted to said seat (comprising at least a hinged portion of leg 6a), and a latch plate that is laterally spaced from said second hinge plate and that is mounted to said seat (latch plate comprising at least a portion of element 9b shown in Figure 5 supporting the rod 14 and the hook 15);
said latch assembly attached to and supported by said latch plate (latch plate comprising at least a portion of element 9b shown in Figure 5 supporting the rod 14 and the hook 15); and 
said off-center hinge pivotally coupling said first and second hinge plates to one another for rotation between a rest position and a tilted position about a hinge axis (x, Figures 2 and 4-6) that is arranged at an oblique angle relative to said base plate 

15.    The seat assembly as set forth in claim 14, wherein said seat includes a seat base and a seat back (Figures 1-2 and 6).

16.    The seat assembly as set forth in claim 15, wherein said seat base has an inboard edge, an outboard edge, a front edge, a rear edge, and a seat base centerline, positioned between said inboard and outboard edges, that is aligned with said base plate centerline and runs in a longitudinal direction from said front edge to said rear edge (Figures 1-2 and 6).

17.    The seat assembly as set forth in claim 16, wherein said vehicle seat hinge assembly is configured to secure said seat to the vehicle in an orientation where said seat base centerline is spaced from and parallel to said vehicle centerline when said seat is in said rest position such that said inboard edge of said seat base is positioned closer to said vehicle centerline than said outboard edge of said seat base (Figures 1-2 and 6).

18.    The seat assembly as set forth in claim 17, wherein said base plate includes a front inboard corner and a rear inboard corner that are aligned with said inboard edge of said seat base and said baseplate includes a front outboard corner and a rear outboard corner that are aligned with said outboard edge of said seat base such that said front and .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizushima (US 4372607) in view of Morgan (US 1578676).
Mizushima shows and discloses the details set forth above, including a seat, a base plate, a vehicle seat hinge assembly, a seat support assembly, a latch assembly and an off-center hinge that pivotally couples the seat support assembly to the base plate.  However, Mizushima may arguably lack placing the off-center hinge at a front inboard corner of the base plate.

It would have been obvious to reverse the position of the off-center hinge of Mizushima to the inboard front corner instead of the outboard front corner of the base plate as taught by Morgan because Morgan discloses that doing so is beneficial for better accommodating the seat within the curved structure of the vehicle body 20, as set forth on page 2, lines 19-21 of Morgan.
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
1.    A vehicle seat hinge assembly for pivotally mounting a seat in a vehicle, said vehicle seat hinge assembly comprising:
a base plate (5) configured to mount to the vehicle, said base plate having a base plate centerline extending parallel to a longitudinal centerline of the vehicle (the center line can be interpreted as a fore and aft extending line of the portion of base plate 5, shown in Figure 2, and parallel to the longitudinal centerline of the vehicle, as shown in Figures 1-2 and 6 of Mizushima);
a seat support assembly configured to mount to the seat (seat support assembly comprising elements that support the seat 3 and mount to an underside of the seat 3);

said off-center hinge having a hinge axis that is arranged at an oblique angle relative to said base plate centerline (as shown in Figures 5 and 6), said oblique angle being greater than zero degrees and less than ninety degrees (as shown in Figures 5 and 6), wherein said base plate includes a front inboard corner, a rear inboard corner, a front outboard corner, and a rear outboard corner and wherein said base plate is configured to be installed in the vehicle such that said front and rear inboard corners of said base plate are positioned closer to said longitudinal centerline of the vehicle than said front and rear outboard corners (the front and rear inboard and outboard corners of the base plate can be identified as the portions of the base plate 5 that directly underlie the legs 6a, 6b, 7a, 7b and the inboard corners are closer to a vehicle centerline than the outboard corners, as shown in Figures 1-2 and 6), wherein said off-center hinge is positioned at said front inboard corner of said base plate (in accordance with the statement of obviousness above).

5.    The vehicle seat hinge assembly as set forth in claim 1, wherein said seat support assembly includes a first hinge plate (17) that is mounted to said base plate and a second hinge plate that is configured to mount to the seat (comprising at least a hinged portion of leg 6a).

 and that extends co-axially with said hinge axis (hinge pin 12a of Mizushima).

12.    The vehicle seat hinge assembly as set forth in claim 11, wherein said off-center hinge is positioned on said front inboard corner of said base plate (in accordance with the statement of obviousness above) and said latch pin is positioned on said rear outboard corner of said base plate (where it would have been obvious to keep a similar relative relationship of placement of the latch pin on a diagonally opposite corner from the off-center hinge in order to provide the greatest structural integrity and strength to the latching mechanism such that placement of the latch pin and associated latch assembly on the outboard corner would have been obvious).

19.    The seat assembly as set forth in claim 18, wherein said off-center hinge is positioned at said front inboard corner of said base plate (in accordance with the statement of obviousness above) and includes a first hinge plate knuckle extending from .

Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizushima (US 4372607) in view of Korte (2019/0106016).
Mizushima shows and discloses the details set forth above and including a latch plate comprising element 9b, but lacks providing at least one bumper made of resilient material and attached to the latch plate.
On the other hand, Korte shows just such a bumper 60 attached to a seat frame, between the seat frame 34 and a support member 50 that overlies the seat frame and is closed upon the seat frame 34 when the support member 50 is rotated about a hinge 76 to a locked position of a latch 38.  
It would have been obvious to provide a bumper similar to bumper 60 of Korte, between the latch plate element 9b and the frame member 11 for engagement when the latch plate 9b is rotated into a closed position and latch 15 is locked to pin 13 because doing so would provide a tighter fit and reduce rattling.

13.    The vehicle seat hinge assembly as set forth in claim 10, further comprising:
at least one bumper, made of a resilient material, that is attached to said latch plate such that said bumper contacts said base plate to prevent noise, vibration, harshness when said latching mechanism receives and engages said latch pin (the bumper taught by Korte and applied in the combination with Mizushima is made of a resilient material and is attached to the latch plate via other parts or directly by an obvious reversal of parts).

Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizushima (US 4372607) in view of Kimata (2016/0355108).
Mizushima shows and discloses the details set forth above, including a latching mechanism, but lacks the specifics of cables for actuating the latching mechanism to a release state, where a first of the cables extend through a seat bight between the seatback and the seat base and the seat back and a second of the cables extending from the rear edge of the seat base.
On the other hand, Kimata shows in Figure 1 a seat with cable latch releases with straps extending rearward and forward of the seat for convenient access by a user.  It would have been obvious to provide cable latch releases with straps extending out of a front and a rear of a seat, as taught by Kimata because doing so would provide the benefit of convenient access to the cable latch releases.

20.    The seat assembly as set forth in claim 16, wherein said latch assembly includes a latching mechanism (comprising hook 15 shown in Figure 5 of Mizushima) that engages a latch pin (13 of Mizushima) fixedly mounted to said base plate (via element 11 of Mizushima) and first and second release cables that are configured to release said latching mechanism (114, 31, and 115, 32, extending from straps 118 and 122, as shown in Figure 5 of Kimata and applied to release the hook member 15 of the latching mechanism of Mizushima), said first release cable extending through a seat bight between said seat base and said seat back (as shown by the routing of cable 114, 31 in Figures 5-7 of Kimata) and said second release cable extending from said rear edge of said seat base (115, 32, extending from strap 122, as shown in Figure 5-7 of Kimata and applied to the latch mechanism and seat of Mizushima).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833.  The examiner can normally be reached on Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID E. ALLRED
Primary Examiner
Art Unit 3636



/DAVID E ALLRED/Primary Examiner, Art Unit 3636